Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 1 of 16 Page ID #:470




  1

  2

  3

  4

  5

  6

  7                            UNITED STATES DISTRICT COURT
  8                           CENTRAL DISTRICT OF CALIFORNIA
  9
            D. GIBBS POLICY, LLC, a Nevada
 10         limited company,                           Case No. 2:20-cv-04006-DSF-RAO
 11                    Plaintiff,
                                                        STIPULATED PROTECTIVE
 12              v.                                     ORDER1
 13         AXA EQUITABLE LIFE
            INSURANCE COMPANY, a
 14         Delaware Corporation.
 15                    Defendant.                      Complaint Filed: April 30, 2020
                                                       Trial Date: None Set
 16

 17
       1.      A. PURPOSES AND LIMITATIONS
 18
               Discovery in this action is likely to involve production of confidential,
 19
       proprietary and private information for which special protection from public
 20
       disclosure and from use for any purpose other than prosecuting this litigation may
 21
       be warranted and the full extent and nature of which is not currently known to the
 22
       parties. Accordingly, the parties hereby stipulate to and petition the Court to enter
 23
       the following Stipulated Protective Order. The parties acknowledge that this Order
 24
       does not confer blanket protections on all disclosures or responses to discovery and
 25

 26    1
        This Stipulated Protective Order is substantially based on the model protective
 27    order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                                                   1
 28
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 2 of 16 Page ID #:471




  1    that the protection it affords from public disclosure and use extends only to the
  2    limited information or items that are entitled to confidential treatment under the
  3    applicable legal principles.
  4

  5          B. GOOD CAUSE STATEMENT
  6          This action involves a life insurance policy (the “Policy”) issued to Dempsey
  7    G. Gibbs (“Gibbs”), an individual who is alive and not a named party to this action.
  8    The Policy file includes confidential and private information relating to Gibbs,
  9    including medical records and financial information. Discovery in this action will
 10    require production of the Policy file, and may require the production and/or
 11    disclosure of additional confidential and private information relating to Gibbs;
 12    confidential, trade secret and/or proprietary business information belonging to
 13    defendant AXA Equitable Life Insurance Company; and confidential and/or private
 14    information relating to third party witnesses. Special protection from public
 15    disclosure and from use for any purpose other than prosecution of this action of the
 16    above-referenced information and documents is warranted.
 17          Accordingly, to expedite the flow of information, to facilitate the prompt
 18    resolution of disputes over confidentiality of discovery materials, to adequately
 19    protect information the parties, Gibbs and third parties are entitled to keep
 20    confidential, to ensure that the parties are permitted reasonable necessary uses of
 21    such material in preparation for and in the conduct of trial, to address their handling
 22    at the end of the litigation, and serve the ends of justice, a protective order for such
 23    information is justified in this matter. It is the intent of the parties that information
 24    will not be designated as confidential for tactical reasons and that nothing be so
 25    designated without a good faith belief that it has been maintained in a confidential,
 26    non-public manner, and there is good cause why it should not be part of the public
 27    record of this case.
 28                                                2
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 3 of 16 Page ID #:472




  1          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  2          The parties further acknowledge, as set forth in Section 12.3, below, that this
  3    Stipulated Protective Order does not entitle them to file confidential information
  4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  5    and the standards that will be applied when a party seeks permission from the court
  6    to file material under seal.
  7          There is a strong presumption that the public has a right of access to judicial
  8    proceedings and records in civil cases. In connection with non-dispositive motions,
  9    good cause must be shown to support a filing under seal. See Kamakana v. City and
 10    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 11    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 12    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 13    require good cause showing). A specific showing of good cause or compelling
 14    reasons with proper evidentiary support and legal justification must be made with
 15    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 16    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 17    without the submission of competent evidence by declaration, establishing that the
 18    material sought to be filed under seal qualifies as confidential, privileged, or
 19    otherwise protectable—constitute good cause.
 20          Further, if a party requests sealing related to a dispositive motion or trial, then
 21    compelling reasons, not only good cause, for the sealing must be shown, and the
 22    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 23    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 24    each item or type of information, document, or thing sought to be filed or introduced
 25    under seal in connection with a dispositive motion or trial, the party seeking
 26    protection must articulate compelling reasons, supported by specific facts and legal
 27

 28                                                3
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 4 of 16 Page ID #:473




  1    justification, for the requested sealing order. Again, competent evidence supporting
  2    the application to file documents under seal must be provided by declaration.
  3           Any document that is not confidential, privileged, or otherwise protectable in
  4    its entirety will not be filed under seal if the confidential portions can be redacted.
  5    If documents can be redacted, then a redacted version for public viewing, omitting
  6    only the confidential, privileged, or otherwise protectable portions of the document,
  7    shall be filed. Any application that seeks to file documents under seal in their
  8    entirety should include an explanation of why redaction is not feasible.
  9

 10    2.     DEFINITIONS
 11           2.1    Action: [this pending federal lawsuit].
 12           2.2    Challenging Party: a Party or Non-Party that challenges the
 13    designation of information or items under this Order.
 14           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 15    how it is generated, stored or maintained) or tangible things that qualify for
 16    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 17    the Good Cause Statement.
 18           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 19    their support staff).
 20           2.5    Designating Party: a Party or Non-Party that designates information or
 21    items that it produces in disclosures or in responses to discovery as
 22    “CONFIDENTIAL.”
 23           2.6    Disclosure or Discovery Material: all items or information, regardless
 24    of the medium or manner in which it is generated, stored, or maintained (including,
 25    among other things, testimony, transcripts, and tangible things), that are produced or
 26    generated in disclosures or responses to discovery in this matter.
 27           2.7    Expert: a person with specialized knowledge or experience in a matter
 28                                                4
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 5 of 16 Page ID #:474




  1    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  2    an expert witness or as a consultant in this Action.
  3          2.8    House Counsel: attorneys who are employees of a party to this Action.
  4    House Counsel does not include Outside Counsel of Record or any other outside
  5    counsel.
  6          2.9    Non-Party: any natural person, partnership, corporation, association or
  7    other legal entity not named as a Party to this action.
  8          2.10 Outside Counsel of Record: attorneys who are not employees of a
  9    party to this Action but are retained to represent or advise a party to this Action and
 10    have appeared in this Action on behalf of that party or are affiliated with a law firm
 11    that has appeared on behalf of that party, and includes support staff.
 12          2.11 Party: any party to this Action, including all of its officers, directors,
 13    members, employees, consultants, retained experts, and Outside Counsel of Record
 14    (and their support staffs).
 15          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 16    Discovery Material in this Action.
 17          2.13 Professional Vendors: persons or entities that provide litigation
 18    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 19    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 20    and their employees and subcontractors.
 21          2.14 Protected Material: any Disclosure or Discovery Material that is
 22    designated as “CONFIDENTIAL.”
 23          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 24    Material from a Producing Party.
 25

 26    3.    SCOPE
 27

 28                                               5
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 6 of 16 Page ID #:475




  1          The protections conferred by this Stipulation and Order cover not only
  2    Protected Material (as defined above), but also (1) any information copied or
  3    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  4    compilations of Protected Material; and (3) any testimony, conversations, or
  5    presentations by Parties or their Counsel that might reveal Protected Material.
  6          Any use of Protected Material at trial shall be governed by the orders of the
  7    trial judge. This Order does not govern the use of Protected Material at trial.
  8

  9    4.    DURATION
 10          Once a case proceeds to trial, information that was designated as
 11    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 12    as an exhibit at trial becomes public and will be presumptively available to all
 13    members of the public, including the press, unless compelling reasons supported by
 14    specific factual findings to proceed otherwise are made to the trial judge in advance
 15    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 16    showing for sealing documents produced in discovery from “compelling reasons”
 17    standard when merits-related documents are part of court record). Accordingly, the
 18    terms of this protective order do not extend beyond the commencement of the trial.
 19

 20    5.    DESIGNATING PROTECTED MATERIAL
 21    5.1   Exercise of Restraint and Care in Designating Material for Protection.
 22          Each Party or Non-Party that designates information or items for protection
 23    under this Order must take care to limit any such designation to specific material
 24    that qualifies under the appropriate standards. The Designating Party must
 25    designate for protection only those parts of material, documents, items or oral or
 26    written communications that qualify so that other portions of the material,
 27    documents, items or communications for which protection is not warranted are not
 28                                               6
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 7 of 16 Page ID #:476




  1    swept unjustifiably within the ambit of this Order.
  2          Mass, indiscriminate or routinized designations are prohibited. Designations
  3    that are shown to be clearly unjustified or that have been made for an improper
  4    purpose (e.g., to unnecessarily encumber the case development process or to impose
  5    unnecessary expenses and burdens on other parties) may expose the Designating
  6    Party to sanctions.
  7          If it comes to a Designating Party’s attention that information or items that it
  8    designated for protection do not qualify for protection, that Designating Party must
  9    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 10          5.2      Manner and Timing of Designations. Except as otherwise provided in
 11    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 12    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 13    under this Order must be clearly so designated before the material is disclosed or
 14    produced.
 15          Designation in conformity with this Order requires:
 16                (a) for information in documentary form (e.g., paper or electronic
 17    documents, but excluding transcripts of depositions or other pretrial or trial
 18    proceedings), that the Producing Party affix at a minimum, the legend
 19    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 20    contains protected material. If only a portion of the material on a page qualifies for
 21    protection, the Producing Party also must clearly identify the protected portion(s)
 22    (e.g., by making appropriate markings in the margins).
 23          A Party or Non-Party that makes original documents available for inspection
 24    need not designate them for protection until after the inspecting Party has indicated
 25    which documents it would like copied and produced. During the inspection and
 26    before the designation, all of the material made available for inspection shall be
 27    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 28                                                7
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 8 of 16 Page ID #:477




  1    documents it wants copied and produced, the Producing Party must determine which
  2    documents, or portions thereof, qualify for protection under this Order. Then,
  3    before producing the specified documents, the Producing Party must affix the
  4    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  5    portion of the material on a page qualifies for protection, the Producing Party also
  6    must clearly identify the protected portion(s) (e.g., by making appropriate markings
  7    in the margins).
  8                (b) for testimony given in depositions that the Designating Party identifies
  9    the Disclosure or Discovery Material on the record, before the close of the
 10    deposition all protected testimony.
 11                (c) for information produced in some form other than documentary and
 12    for any other tangible items, that the Producing Party affix in a prominent place on
 13    the exterior of the container or containers in which the information is stored the
 14    legend “CONFIDENTIAL.” If only a portion or portions of the information
 15    warrants protection, the Producing Party, to the extent practicable, shall identify the
 16    protected portion(s).
 17          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 18    failure to designate qualified information or items does not, standing alone, waive
 19    the Designating Party’s right to secure protection under this Order for such material.
 20    Upon timely correction of a designation, the Receiving Party must make reasonable
 21    efforts to assure that the material is treated in accordance with the provisions of this
 22    Order.
 23

 24    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 25          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 26    designation of confidentiality at any time that is consistent with the Court’s
 27    Scheduling Order.
 28                                                8
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 9 of 16 Page ID #:478




  1          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  2    resolution process under Local Rule 37.1 et seq.
  3          6.3      The burden of persuasion in any such challenge proceeding shall be on
  4    the Designating Party. Frivolous challenges, and those made for an improper
  5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  6    parties) may expose the Challenging Party to sanctions. Unless the Designating
  7    Party has waived or withdrawn the confidentiality designation, all parties shall
  8    continue to afford the material in question the level of protection to which it is
  9    entitled under the Producing Party’s designation until the Court rules on the
 10    challenge.
 11

 12    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 13          7.1      Basic Principles. A Receiving Party may use Protected Material that is
 14    disclosed or produced by another Party or by a Non-Party in connection with this
 15    Action only for prosecuting, defending or attempting to settle this Action. Such
 16    Protected Material may be disclosed only to the categories of persons and under the
 17    conditions described in this Order. When the Action has been terminated, a
 18    Receiving Party must comply with the provisions of section 13 below (FINAL
 19    DISPOSITION).
 20          Protected Material must be stored and maintained by a Receiving Party at a
 21    location and in a secure manner that ensures that access is limited to the persons
 22    authorized under this Order.
 23          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 24    otherwise ordered by the court or permitted in writing by the Designating Party, a
 25    Receiving Party may disclose any information or item designated
 26    “CONFIDENTIAL” only to:
 27                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 28                                               9
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 10 of 16 Page ID #:479




   1   well as employees of said Outside Counsel of Record to whom it is reasonably
   2   necessary to disclose the information for this Action;
   3             (b) the officers, directors, members, and employees (including House
   4   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
   5   Action;
   6             (c) Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9             (d) the court and its personnel;
  10             (e) court reporters and their staff;
  11             (f) professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14             (g) the author or recipient of a document containing the information or a
  15   custodian or other person who otherwise possessed or knew the information;
  16             (h) during their depositions, witnesses, and attorneys for witnesses, in the
  17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  19   will not be permitted to keep any confidential information, unless otherwise agreed
  20   by the Designating Party or ordered by the court. Pages of transcribed deposition
  21   testimony or exhibits to depositions that reveal Protected Material may be separately
  22   bound by the court reporter and may not be disclosed to anyone except as permitted
  23   under this Stipulated Protective Order; and
  24             (i) any mediator or settlement officer, and their supporting personnel,
  25   mutually agreed upon by any of the parties engaged in settlement discussions.
  26

  27   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  28                                                10
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 11 of 16 Page ID #:480




   1         IN OTHER LITIGATION
   2         If a Party is served with a subpoena or a court order issued in other litigation
   3   that compels disclosure of any information or items designated in this Action as
   4   “CONFIDENTIAL,” that Party must:
   5             (a) promptly notify in writing the Designating Party. Such notification
   6   shall include a copy of the subpoena or court order;
   7             (b) promptly notify in writing the party who caused the subpoena or order
   8   to issue in the other litigation that some or all of the material covered by the
   9   subpoena or order is subject to this Protective Order. Such notification shall include
  10   a copy of this Stipulated Protective Order; and
  11             (c) cooperate with respect to all reasonable procedures sought to be
  12   pursued by the Designating Party whose Protected Material may be affected.
  13         If the Designating Party timely seeks a protective order, the Party served with
  14   the subpoena or court order shall not produce any information designated in this
  15   action as “CONFIDENTIAL” before a determination by the court from which the
  16   subpoena or order issued, unless the Party has obtained the Designating Party’s
  17   permission. The Designating Party shall bear the burden and expense of seeking
  18   protection in that court of its confidential material and nothing in these provisions
  19   should be construed as authorizing or encouraging a Receiving Party in this Action
  20   to disobey a lawful directive from another court.
  21

  22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  23         PRODUCED IN THIS LITIGATION
  24             (a) The terms of this Order are applicable to information produced by a
  25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  26   produced by Non-Parties in connection with this litigation is protected by the
  27   remedies and relief provided by this Order. Nothing in these provisions should be
  28                                              11
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 12 of 16 Page ID #:481




   1   construed as prohibiting a Non-Party from seeking additional protections.
   2             (b) In the event that a Party is required, by a valid discovery request, to
   3   produce a Non-Party’s confidential information in its possession, and the Party is
   4   subject to an agreement with the Non-Party not to produce the Non-Party’s
   5   confidential information, then the Party shall:
   6                (1) promptly notify in writing the Requesting Party and the Non-Party
   7   that some or all of the information requested is subject to a confidentiality
   8   agreement with a Non-Party;
   9                (2) promptly provide the Non-Party with a copy of the Stipulated
  10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  11   specific description of the information requested; and
  12                (3) make the information requested available for inspection by the
  13   Non-Party, if requested.
  14             (c) If the Non-Party fails to seek a protective order from this court within
  15   14 days of receiving the notice and accompanying information, the Receiving Party
  16   may produce the Non-Party’s confidential information responsive to the discovery
  17   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  18   not produce any information in its possession or control that is subject to the
  19   confidentiality agreement with the Non-Party before a determination by the court.
  20   Absent a court order to the contrary, the Non-Party shall bear the burden and
  21   expense of seeking protection in this court of its Protected Material.
  22

  23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  25   Protected Material to any person or in any circumstance not authorized under this
  26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  28                                             12
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 13 of 16 Page ID #:482




   1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   2   persons to whom unauthorized disclosures were made of all the terms of this Order,
   3   and (d) request such person or persons to execute the “Acknowledgment and
   4   Agreement to Be Bound” that is attached hereto as Exhibit A.
   5

   6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   7         PROTECTED MATERIAL
   8         When a Producing Party gives notice to Receiving Parties that certain
   9   inadvertently produced material is subject to a claim of privilege or other protection,
  10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  12   procedure may be established in an e-discovery order that provides for production
  13   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  14   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  15   communication or information covered by the attorney-client privilege or work
  16   product protection, the parties may incorporate their agreement in the stipulated
  17   protective order submitted to the court.
  18

  19   12.   MISCELLANEOUS
  20         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  21   person to seek its modification by the Court in the future.
  22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  23   Protective Order, no Party waives any right it otherwise would have to object to
  24   disclosing or producing any information or item on any ground not addressed in this
  25   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  26   ground to use in evidence of any of the material covered by this Protective Order.
  27         12.3 Filing Protected Material. A Party that seeks to file under seal any
  28                                              13
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 14 of 16 Page ID #:483




   1   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   2   may only be filed under seal pursuant to a court order authorizing the sealing of the
   3   specific Protected Material at issue. If a Party’s request to file Protected Material
   4   under seal is denied by the court, then the Receiving Party may file the information
   5   in the public record unless otherwise instructed by the court.
   6

   7   13.   FINAL DISPOSITION
   8         After the final disposition of this Action, as defined in paragraph 4, within 60
   9   days of a written request by the Designating Party, each Receiving Party must return
  10   all Protected Material to the Producing Party or destroy such material. As used in
  11   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  12   summaries, and any other format reproducing or capturing any of the Protected
  13   Material. Whether the Protected Material is returned or destroyed, the Receiving
  14   Party must submit a written certification to the Producing Party (and, if not the same
  15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  16   (by category, where appropriate) all the Protected Material that was returned or
  17   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  18   abstracts, compilations, summaries or any other format reproducing or capturing any
  19   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  20   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  21   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  22   reports, attorney work product, and consultant and expert work product, even if such
  23   materials contain Protected Material. Any such archival copies that contain or
  24   constitute Protected Material remain subject to this Protective Order as set forth in
  25   Section 4 (DURATION).
  26   //
  27   //
  28                                             14
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 15 of 16 Page ID #:484




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED: September 23, 2020
   8

   9   /s/ David A. Shaneyfelt
       Attorneys for Plaintiff
  10   D. GIBBS POLICY, LLC
  11

  12   DATED: September 23, 2020
  13

  14   /s/ Charan M. Higbee
       Attorneys for Defendant
  15   AXA EQUITABLE LIFE INSURANCE COMPANY
  16

  17

  18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  19

  20   DATED: September 24, 2020
  21

  22   _____________________________________
       HON. ROZELLA A. OLIVER
  23   United States Magistrate Judge
  24

  25

  26

  27

  28                                          15
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04006-DSF-RAO Document 31 Filed 09/24/20 Page 16 of 16 Page ID #:485




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I, _____________________________ [print or type full name], of
   4   ____________________ [print or type full address], declare under penalty of
   5   perjury that I have read in its entirety and understand the Stipulated Protective Order
   6   that was issued by the United States District Court for the Central District of
   7   California on ____________ in the case of D. Gibbs Policy, LLC v. AXA Equitable
   8   Life Insurance Company, Case No. 2:20-cv-04006-DSF-RAO. I agree to comply
   9   with and to be bound by all the terms of this Stipulated Protective Order and I
  10   understand and acknowledge that failure to so comply could expose me to sanctions
  11   and punishment in the nature of contempt. I solemnly promise that I will not
  12   disclose in any manner any information or item that is subject to this Stipulated
  13   Protective Order to any person or entity except in strict compliance with the
  14   provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25   Printed name: _______________________________
  26

  27   Signature: __________________________________
  28                                              16
                                   STIPULATED PROTECTIVE ORDER
